Citation Nr: 0819630	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  05-12 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for status-post right 
knee replacement, residual of a shell fragment wound to the 
right knee, evaluated as 30 percent disabling since August 1, 
2005. 

2.  Entitlement to service connection for sinusitis, to 
include as secondary to service-connected rhinoplasty 
residuals.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1944 to March 1946.  He was awarded the Purple 
Heart Medal and the Combat Infantryman Badge

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February and June 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, and a March 2005 Decision Review 
Officer Decision from that same Regional Office. 

In February 2007 the Board remanded the above-listed issues 
for additional procedural and evidentiary development.  A 
supplemental statement of the case (SSOC) was issued in March 
2008 by the VA Appeals Management Center (AMC) and the case 
is once again before the Board.

Referred issue

As was noted in the Board's February 2007 decision, the 
veteran appears to be seeking entitlement to service 
connection for a chronic left knee disability.  Inasmuch as 
that issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for clarification, and, if 
necessary, appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's postoperative residuals of a right total knee 
replacement is manifested by severe weakness in the affected 
extremity.

2.  The competent medical evidence of record does not support 
a finding that sinusitis currently exists.


CONCLUSIONS OF LAW

1. The criteria for a 60 percent disability rating for 
postoperative residuals of a right total knee replacement 
have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.68, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 
(2007).

2.  Sinusitis was not incurred in or aggravated by military 
service, nor is such secondary to rhinoplasty residuals.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
sinusitis on a direct and secondary basis as well as an 
increased disability rating for his service-connected right 
knee disability.  In the interest of clarity, the Board will 
first discuss certain preliminary matters.  The Board will 
then render a decision. 

Stegall concerns

In February 2007, the Board remanded this case to the AMC in 
order to obtain additional medical evidence and provide the 
veteran notice of the Veterans Claims Assistance Act (VCAA).  
A review of the record shows that the AMC fully complied with 
the Board's remand instructions by: providing additional VCAA 
notice in a March 7, 2007 letter; obtaining updated treatment 
records; scheduling the veteran for a sinusitis examination; 
obtaining a medical nexus statement; and, readjudicating the 
issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]. 

VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection on a direct and secondary 
basis, as well as the requirements for an increased rating in 
a letter from the AMC dated March 7, 2007.

The AMC informed the veteran of VA's duty to assist him in 
the development of his claim in the above-referenced March 
2007 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The March 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the March 2007 letter from the AMC 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the AMC or the RO.

There have been two significant Court decisions concerning 
the VCAA.  In the first, Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the March 2007 letter which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. 
App. May 19, 2008) [where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to any downstream elements].   

The record indicates that the veteran was not provided 
complete notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that proper notice 
must be sent prior to adjudication of an issue by the RO.  
Crucially, the veteran was provided with additional VCAA 
notice through the March 2007 VCAA letter and his claim was 
readjudicated in the March 2008 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
claim on the merits.  Indeed, neither the veteran or his 
representative have alleged that the veteran has received 
inadequate VCAA notice.  The veteran is aware of what is 
required of him and of VA.  Because there is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's VA outpatient medical records, his service 
treatment records and provided him with a VA examination.   
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  






1.  Entitlement to an increased rating for status-post right 
knee replacement, residual of a shell fragment would to the 
right knee. 

Relevant law and regulations 

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown, 8 Vet. App.  202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007). 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2007).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing. 38 C.F.R. § 4.45 (2007).

Specific rating criteria

The veteran's service-connected right knee disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5055 [traumatic arthritis-knee replacement].  See 38 
C.F.R. § 4.27 (2007) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

Diagnostic Code 5010, which pertains to traumatic arthritis, 
instructs to rate as degenerative arthritis.  Diagnostic Code 
5003 specifies that degenerative arthritis will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2007).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 
degrees to zero degrees. See 38 C.F.R. § 4.71, Plate II 
(2007).

Under Diagnostic Code 5055, prosthetic knee replacement, the 
minimum rating is 30 percent.  A 60 percent rating is 
warranted with chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  If there are 
intermediate degrees of residual weakness, pain or limitation 
of motion, Diagnostic Code 5055 instructs to rate by analogy 
to Diagnostic Codes 5256, 5261, or 5262.
  
Ankylosis of a knee that is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 evaluation.  Ankylosis in flexion between 10 
and 20 degrees is rated 40 percent disabling.  Ankylosis in 
flexion between 20 and 45 degrees is rated 50 percent 
disabling.  Ankylosis which is extremely unfavorable, in 
flexion at an angle of 45 degrees or more is rated 60 percent 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2007).

A 40 percent rating under Diagnostic Code 5262 requires 
nonunion of the tibia and fibula with loose motion, requiring 
use of a brace.  Malunion of the tibia and fibula with marked 
knee or ankle disability allows for the assignment of a 30 
percent rating; with moderate disability, 20 percent; and 
with slight disability, 10 percent. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2007).

Analysis

Assignment of diagnostic code

The veteran's service-connected right knee disability is 
currently evaluated as 30 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5055 [knee replacement (prosthesis)].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Diagnostic Code 5055 is obviously applicable to the instant 
case, primarily because it pertains specifically to the 
disability at issue (right total knee replacement) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  

The veteran was also rated under Diagnostic Code 5010.  
However, that diagnostic code, as well as Diagnostic Code 
5003, is no longer relevant, because the veteran underwent 
total right knee replacement surgery to alleviate his 
arthritis.  With an artificial knee now in place, the veteran 
no longer has arthritis of the knee.  

The Board further notes that ceasing to utilize Diagnostic 
Code 5010 will have no impact on the veteran's claim since 
both Diagnostic Code 5003 and 5055 require the Board consider 
the range of motion of the veteran's left knee.  The only 
difference is that Diagnostic Code 5003 brings into play 
Diagnostic Code 5260, which Diagnostic Code 5055 does not.  
The maximum rating available under Diagnostic Code 5260 is 30 
percent, which has already been assigned under Diagnostic 
Code 5055.

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 5055.  As was 
discussed in the law and regulations section above, 
Diagnostic Codes 5256, 5261 and 5262 may also be considered.

Schedular rating

The veteran's service-connected knee disability is currently 
rated 30 percent disabling.  The next higher rating under 
Diagnostic Code 5055 is 60 percent.

To warrant a 60 percent disability rating under Diagnostic 
Code 5055, the evidence must demonstrate chronic residuals 
consisting of severe painful motion or weakness in the right 
knee. The criteria in this Diagnostic Code are disjunctive, 
not conjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned]; compare Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met]. 
Therefore, evidence of either severe painful motion or 
weakness will suffice for an increased disability rating.

In this case the medical evidence indicates that the veteran 
experiences severe weakness in his right knee following knee 
replacement surgery.  The September 2005 VA examination 
report describes "weakness in the muscles proximal to his" 
right knee and references the VA outpatient treatment records 
documenting his post-surgery falls.  See, e.g., a June 22, 
2005 VA treatment note.  It was noted that he walked slowly 
with the use of a cane, and would not have been able to get 
on and off the exam table without assistance.  It was also 
noted that when he has falls, he is unable to get up without 
assistance.  VA outpatient treatment notes documenting the 
veteran's post-surgery recovery describe him has having 
"poor balance."  See, e.g., a June 22, 2005 VA treatment 
note.  These findings support the veteran's own lay reports 
of having experienced numerous falls due to weakness in his 
right knee .  Based on the above evidence, the Board finds 
that the medical evidence indicates that the veteran 
experiences severe weakness in his right knee following 
surgery.  Accordingly, the veteran has satisfied the criteria 
for a 60 percent disability rating under Diagnostic Code 
5055. 

The Board notes that the veteran was previously granted 
service connection for a moderate muscle injury to the right 
knee based on x-ray evidence identifying a retained metallic 
body in the medial femoral condyle.  As noted above, the 
veteran currently experiences muscle weakness in his right 
knee, which was specifically attribute to atrophy in the 
muscles surrounding the knee.  Thus, the Board has considered 
whether the anti-pyramiding provisions of 38 C.F.R. § 4.14 
preclude a higher rating under Diagnostic Code 5055 because 
the veteran is already separately compensated for muscle 
injury in that area.  However, the degree of weakness 
described by the veteran and documented in his medical 
records appears to be of much greater severity than was 
described prior to his total knee replacement.  Thus, 
notwithstanding the VA examiner's opinion that the weakness 
was attributable to muscle atrophy, the Board has resolved 
doubt and will presume for the purposes of this decision that 
the weakness is ultimately attributable to the total knee 
replacement.  Furthermore, as the 10 percent rating for 
muscle injury does not appear to contemplate the degree of 
weakness experienced in the area of the knee at this time, 
the Board finds that the award of a 60 percent rating under 
Diagnostic Code 5055 will not violate the anti-pyramiding 
provisions of 38 C.F.R. § 4.14.

As noted immediately above, the Board has concluded that a 60 
percent disability rating is warranted under Diagnostic Code 
5055.  Since a 60 percent disability rating exceeds the 
maximum possible rating under Diagnostic Codes 5256, 5261 and 
5262, the Board need not evaluate the veteran's right knee 
disability under these schedular criteria.  Furthermore, as 
will be discussed in greater detail below, the provisions of 
38 C.F.R. § 4.68 limit the combined rating for the veteran's 
residuals of a right total knee replacement to 60 percent.

In short, the objective medical evidence of record indicates 
that the veteran is entitled to a 60 percent disability 
rating, which is the maximum rating available for the 
veteran's total right knee replacement.

Fenderson considerations 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Staged ratings are currently in effect for the veteran's 
right knee disability.  In it's February 2007 decision, the 
Board determined that the RO had appropriately assigned a 20 
percent disability rating from April 2, 2002 to March 3, 2004 
and a 30 percent disability rating from March 4, 2004 to May 
25, 2004.  Since the staged disability ratings assigned prior 
to the veteran's knee surgery were addressed by the Board in 
it's February 2007 decision they need not be revisited here.  
.

Following the veteran's knee surgery, from May 26, 2004 to 
July 31, 2005, he was rated as 100 percent disabled under 
38 C.F.R. §§ 4.30; 4.71a; Diagnostic Code 5055 and, as noted 
above, the Board has determined that a 60 percent disability 
rating is warranted following the one year period of 
recovery.  Accordingly, the Board finds that staged ratings, 
beyond what has been identified above, are not for 
application.  



DeLuca and Esteban considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board has also considered the possibility of 
awarding separate disability ratings based on the presence of 
a surgical scar, which was described during the September 
2005 VA examination as a "5-centimeter medial surgical scar.  
See 38 C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 
Vet. App. 259, 261(1994).  

However, the Board notes that the amputation rule set forth 
at 38 C.F.R. § 4.68 provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  For example, the combined evaluations shall not 
exceed the 60 percent evaluation set forth under Diagnostic 
Code 5162, 5163, and 5164 for an amputation of the thigh at 
the middle or lower thirds; for amputation of the leg with 
defective stump, thigh amputation recommended; and, 
amputation not improvable by prosthesis controlled by natural 
knee action.  38 C.F.R. § 4.68.  Thus, as the provisions of 
38 C.F.R. § 4.68 limit the combined rating for the veteran's 
residuals of a right total knee replacement to 60 percent, 
the currently assigned 60 percent disability is the maximum 
rating that can be assigned.  Therefore, as a matter of law, 
the veteran cannot be granted a disability evaluation in 
excess of 60 percent for the disability at issue.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994

As noted, the Board is cognizant that a separate 10 percent 
rating was awarded for muscle injury to the knee; however, 
under 38 C.F.R. § 4.25, disabilities rated at 60 percent and 
10 percent combine to 64, which is rounded down to 60.  Thus, 
the award of separate disability ratings of 10 percent and 60 
percent for right knee disability do not violate the 
amputation rule under 38 C.F.R. § 4.68.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 60 percent disability rating is 
warranted under Diagnostic Code 5055.  The benefit sought on 
appeal allowed to that extent. 

2.  Entitlement to service connection for sinusitis, to 
include a secondary to post-service rhinoplasty residuals.

The veteran has alternatively clamed service connection for a 
sinusitis on a direct and a secondary basis.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Direct service connection 

As noted above, in order for service connection to be granted 
on a direct basis, three elements must be present:  (1) a 
current disability; (2) in-service incurrence of disease or 
injury; and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), in May 2007 the veteran 
was afforded a VA examination to determine the nature and 
etiology of his claimed sinusitis condition.  In the 
examination report, the VA examiner provided a detailed 
history of the veteran's relevant medical history and noted 
that the veteran had been previously diagnosed with rhinitis 
and sinusitis.  The report indicates that a computerized 
axial tomography of the maxillofacial processes was conducted 
and revealed the veteran's sinuses to be "unremarkable."  
Similarly, a January 2004 computerized axial tomography also 
revealed the veteran's sinuses to be "unremarkable."  Based 
on his examination of the veteran and the medical evidence, 
the VA examiner concluded that the veteran did not have 
chronic sinusitis.  

The medical evidence indicates that the veteran has not been 
diagnosed with sinusitis during the appeal period.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) [noting 
that the requirement of a current disability is satisfied 
when the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim].  

The diagnosis of sinusitis referenced by the May 2007 VA 
examiner comes from June 1998 VA treatment reports which 
provided a diagnosis of "possible sinusitis,"   his history 
was recorded as "status post septal surgery in 1980 with 
recurrent sinusitis."  However, these records cannot be used 
to establish the existence of a current disability.  See 
McClain, supra.  Medical opinions which provide a diagnosis 
of "possible sinusitis" are speculative and cannot be used 
to support a claim.   See Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996) [medical evidence is speculative, general or 
inconclusive in nature cannot support a claim].  Furthermore, 
the record noting the veteran's medical history as "status 
post septal surgery in 1980 with recurrent sinusitis" 
amounts to a diagnosis of a disability by history which is 
prohibited. See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim.  He has failed to 
do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, she cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  As the Court has stated: "VA's . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

To the extent that the veteran believes that chronic 
sinusitis exist, it is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].   
 
In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met for the 
veteran's sinusitis claim, and the claim fails on this basis 
alone.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to Hickson element (2), the veteran's service 
treatment records indicate that in mid-February 1945 
practically the entire osseous and cutaneous portions of the 
bridge of the veteran's nose had been carried away by a shell 
fragment.  Accordingly, the Board finds that Hickson element 
(2) has been satisfied. 

With respect to element (3), in the absence of a current 
sinusitis disability it follows that a medical nexus is also 
lacking.  A review of the record reveals that the veteran has 
not submitted medical evidence attempting to link his 
injuries in service to a current disability.  Accordingly, 
Hickson element (3), medical nexus, has not been satisfied, 
and the veteran's claim fails on this basis as well.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
sinusitis, as Hickson elements (1) and (3) have not been 
met.  The benefits sought on appeal are accordingly denied.

Secondary service connection 

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to Wallin element (1), as discussed above, the 
medical evidence indicates that the veteran does not have 
chronic sinusitis.  Accordingly, Wallin element (1) has not 
been met and the veteran's claim fails on this basis alone. 

With respect to Wallin element (2), the veteran is currently 
service-connected for postoperative residuals of rhinoplasty. 
Wallin element (2) has therefore been met. 

With respect to Wallin element (3), in the absence of a 
current sinusitis disability it follows that a medical nexus 
is also lacking.  In this case there is no medical evidence 
attempting to link a sinusitis disability to the veteran's 
postoperative residuals of rhinoplasty or any other service-
connected disability.  Consequently, Wallin element (3) has 
not been met and the veteran's claim fails on this basis 
also.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
sinusitis, as Wallin elements (1) and (3) have not been met.  
The benefits sought on appeal are accordingly denied.

Additional comment

The evidence of record indicates that the veteran has been 
diagnosed with rhinitis.  See, e.g., The September 2005 VA 
examination report.  However, the veteran's claim has 
routinely been adjudicated as entitlement to service 
connection for sinusitis and the veteran has not submitted 
any statements indicating that he is seeking service 
connection for rhinitis.  While rhinitis and sinusitis may 
share similar symptoms, they are factually distinct 
disabilities and the issue of entitlement to service 
connection for rhinitis is not before the Board.  See Boggs 
v. Peake, 520 F.3d 1330 (2008).  The veteran is free to raise 
a claim of service connection for rhinitis if he so wishes.


ORDER

A 60 percent disability rating is granted for status-post 
right knee replacement, residual of a shell fragment would to 
the right knee since August 1, 2005, subject to controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to service connection for sinusitis, to include a 
secondary to post-service rhinoplasty residuals is denied.



____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


